Citation Nr: 1342672	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss and diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

The issue of service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss and diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied a claim for service connection for tinnitus because there was no evidence that the Veteran's tinnitus was related to service.  

2.  The evidence received since the prior denial of service connection for tinnitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the December 2003 rating decision is new and material and the claim for service connection for tinnitus, is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claim to reopen, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

After the RO denied service connection for tinnitus in December 2003, the Veteran filed a notice of disagreement in January 2004, and the RO, issued a November 2004 Statement of the Case.  The Veteran did not perfect an appeal and the decision is therefore final.  

In April 2010, the Veteran filed a claim for tinnitus, which the RO did not construe as a claim to reopen.  However, the Board notes that new and material evidence is required to reopen the previously denied claim for tinnitus.  See Boggs v. Peake, 520 F.3d 1330 (2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim, however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened).   

The Veteran's representative submitted a statement which contended that the RO's November 2004 grant of service connection for bilateral hearing loss created the basis for a grant of secondary service connection for tinnitus.  The representative also submitted two medical journal articles and a medical library guide which attempt to show a correlation between tinnitus and hearing loss as well as tinnitus and diabetes mellitus.  

There is no medical opinion of record that addresses these contentions.  Therefore, as the Veteran's representative has raised a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been submitted under Shade.  

Accordingly, the Veteran's claim for service connection for tinnitus, including as secondary to service-connected bilateral hearing loss and diabetes mellitus, is reopened.  To that extent only, the appeal is allowed. 

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for tinnitus, having been submitted, the claim to reopen is granted.  


REMAND

The Veteran contends that his tinnitus is related to his service-connected bilateral hearing loss, or in the alternative, his service-connected diabetes mellitus.  As there is no adequate opinion of record which addresses these theories of entitlement, the Board finds that a remand is necessary to address secondary service connection.  See Allen v. Brown, 7 Vet. App. 439(1995)

In addition, the Veteran submitted documentation indicating that he had been awarded Social Security Administration (SSA) disability benefits.  Those records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

2.  Request that the Veteran provide or identify any medical records that are relevant to his claim, including those reflecting treatment for hearing loss and diabetes mellitus.

3.  If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Thereafter, obtain a VA medical opinion concerning the claim of service connection for tinnitus.  The claims file must be made available to, and reviewed by, the clinician.  If the clinician determines that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  The clinician should provide a medical opinion that expressly addresses the following:

(a) Whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus was caused by his service connected bilateral hearing loss.  

(b) Whether it is as least as likely as not that the Veteran's tinnitus is aggravated (i.e., worsened) beyond the natural progress by his service connected bilateral hearing loss.  

(c) Whether it is as least as likely as not that the Veteran's tinnitus was caused by his service- connected diabetes mellitus, including medication taken therefore.  

(d) Whether it is as least as likely as not that the Veteran's tinnitus is aggravated (i.e., worsened) beyond the natural progress by his service-connected diabetes mellitus, including medication taken therefore.  

(e) Whether it is as least as likely as not that the Veteran's tinnitus is related to active service.

The clinician's attention is directed to the medical literature that was submitted by the Veteran's representative in March 2013 concerning a relationship between hearing loss and tinnitus and diabetes mellitus (including medication prescribed therefore) and tinnitus.  The examiner's attention is also directed to the representative's April 2010 argument which cites to Merck Manual, Sec. 7, Ch. 82 indicating that tinnitus may occur as a symptom of hearing loss.  

A complete rationale must be provided for the opinion.  

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


